Citation Nr: 9929512	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.   98-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
excision of cysts of the great right and left toes, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from 1947 to 1949 and 
September 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed a 10 percent evaluation 
for status post excision of cysts of the great right and left 
toes.

In his substantive appeal dated in November 1998, the 
appellant claimed secondary service connection for leg 
cramps.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased rating has been 
developed.

2.  The status post excision of cysts of the great right and 
left toes is manifested principally by plantar keratosis of 
the great left toe, which was markedly tender to palpation, 
with full range of motion of his great left toes' metacarpal 
phalangeal joint; and asymptomatic right toe scar.  

3. The status post excision of cysts of the great right and 
left toes results in no more than moderate left foot injury.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for status post excision of cysts of the great right 
and left toes have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.25, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5284, 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, in his claim for increase filed in 
February 1997, he alleged that the service connected 
disability had worsened and become more severe.  Based on 
this assertion, he presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Furthermore, the appellant has undergone VA examinations.  
The record does not reveal additional sources of relevant 
information that may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service-connection for status post excision of cysts of the 
great right and left toes was granted by means of a March 
1989 rating action, following the review of the evidence then 
of record.  The disability was rated noncompensable.  
Evidence of record included service medical records that 
indicate the appellant had sebaceous cysts of the right and 
left great toes. 

A November 1988 VA examination report noted that the 
appellant had full range of motion in the joints of both 
great toes.  He also had a barely visible scar on the plantar 
aspect of the right great toe.  There was no tenderness to 
palpation.  He had callous formation at first tarsometatarsal 
joints bilaterally.  A December 1988 VA orthopedic 
consultation report indicates that since excision of the 
scars, he has had no trouble.  He simply had tenderness when 
they were pressed on firmly.  He was able to walk without 
difficulty to his feet.  He had thick calluses that were 
unrelated to his surgery.

In May 1997, the RO increased the evaluation of the 
appellant's status post excision of cysts of the great right 
and left toes to 10 percent disabling, following the review 
of evidence that included an April 1997 VA examination 
report.  That report indicates that the appellant's great 
right toe was amputated as a result of a work related injury.  
Upon examination, he had callous area over the central 
portion of the interphalangeal joint of the great left toe.  
He had acute tenderness of palpation.  He had no pain on 
either flexion or contraction of the toe.  He had full range 
of motion and a residual scar of the great left toe secondary 
to surgery.  The diagnoses included probable ganglion of both 
great toes, excised surgically; and residual tender scar of 
the left great toe.  The examiner found the appellant to be 
minimally disabled because of these disabilities. 

In September 1998, the RO continued the evaluation of the 
appellant's status post excision of cysts of the great right 
and left toes as 10 percent disabling, following review of 
evidence.

A July 1998 VA examination report indicates the appellant 
reported that both of the toes remained markedly symptomatic 
with prolonged periods of weight bearing over the years after 
the surgery.  Upon examination of his right foot, he had pain 
over the area of amputation site with weight bearing.  He 
moved stiffly.  He did not push off on the ball of either 
foot.  Upon examination of his great left toe he had full 
range of motion of the great left toe's metatarsal phalangeal 
joint.  There was plantar keratosis of the great left toe, 
which was markedly tender to palpation.  He performed a fair 
heel and toe walk with complaints of pain in both feet.

In his substantive appeal in November 1998, the appellant 
claimed painful leg cramps due to the service connected foot 
problems.  He submitted a copy of a January 1993 private 
medical report that reflects that on that date, he complained 
of pain in the right hallux .  He had had a crush injury of 
the right great toe some months previously.  

The severity of his status post excision of cysts of the 
great right and left toes is ascertained, for VA rating 
purposes, by application of relevant criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998).  The status post excision of cysts of the great right 
and left toes may be rated under Diagnostic Codes 5284 and 
7803-7804-7805. 

The appellant is currently evaluated at 10 percent.  A 10 
percent evaluation is warranted when a claimant has moderate 
foot injury (Diagnostic Code 5284); a superficial scar that 
is poorly nourished, with repeated ulceration (Diagnostic 
Code 7803) or is tender and painful on objective 
demonstration (Diagnostic Code 7804).  A superficial scar may 
also be rated on limitation on function of the part affected.  
(Diagnostic Code 7805).

A 20 percent evaluation is warranted if there is moderately 
severe foot injury.  (Diagnostic Code 5284).

The Board finds that the appellant is adequately rated as 10 
percent disabling for status post excision of cysts of the 
great right and left toe.  First, with respect to the right 
great toe, this toe was amputated apparently in the early 
1990's due to intercurrent injury.  VA examination prior to 
the amputation (in 1988) showed that the foot scars, while 
tender when pressed firmly, were not objectively tender and 
painful and did not result in limitation on function of the 
foot.  While there is private medical opinion from 1991 that 
the right foot was symptomatic, it appears that this 
difficulty was due to non- service connected hallux and 
callous formation involving the right foot.  Thus, 
manifestations of the service connected right foot disability 
as close to the intercurrent injury as possible were confined 
to a scar which was not objectively tender and painful and 
did not cause functional limitation.  In short, it was 
noncompensably disabling, and will be considered non- 
compensably disabling at present.

With respect to the left great toe, the appellant has a 
plantar keratosis which is markedly tender to palpation, and 
therefore, warrants a 10 percent rating under Diagnostic Code 
7804.  He also has full range of motion of the great left 
toe's metacarpal phalangeal joint, which means that he does 
not have limitation on function due to the cyst excision 
scar.  Therefore, a compensable rating under Diagnostic Code 
7805 is not warranted.  And, in view of the fact that the 
excision scar is not poorly nourished, ulcerated, a 
compensable rating pursuant to Diagnostic Code 7803 is not 
warranted.  Estaban v. Brown, 6 Vet. App. 259, 262 (1994).  
As to Diagnostic Code 5284, despite complaints of foot pain, 
he performed a fair heel to toe walk, did not show pain on 
flexion or contraction of the toe and, significantly, his 
foot disability was characterized as "minimal" on recent VA 
examination.  Based on this evidence the Board finds that no 
more than the currently assigned 10  percent rating is 
warranted for the left toe disability.  In combination, the 
left and right great toe disabilities remain 10 percent.  
38 C.F.R. § 4.25.

There is no medical evidence of record that shows that the 
appellant has additional functional loss due to weakness, 
instability, deformity, atrophy, fasciculation or pain on 
motion due to the service connected disability.  Therefore, 
there is no justification for a higher rating under the 
DeLuca principles.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased evaluation, in excess of the currently 
assigned 10 percent rating for status post excision of a cyst 
of the great right and left toes.  There are no factors such 
as marked interference with employment or frequent periods of 
hospitalization associated with his status post excision of 
cysts of the great right and left toes as to render 
impractical the application of the regular schedular 
standards.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to an increased rating for status post excision 
of cysts of the great right and left toes is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

